Exhibit 24(b)(8.173) Ninth Amendment of PARTICIPATION Agreement This Ninth Amendment by and among American Funds Distributors, Inc. (the “Distributor”), American Funds Service Company (the “Transfer Agent”), ING Life Insurance and Annuity Company (“ING Life”), ReliaStar Life Insurance Company (“ReliaStar”) and ReliaStar Life Insurance Company of New York (“ReliaStar New York”) (collectively, “ING”), is effective August 29, 2014. WHEREAS, the parties have entered into a Participation Agreement, dated January 1, 2003, as amended on January 3, 2006; November 1, 2006; February 1, 2007; October 1, 2008; January 30, 2009; May 1, 2009; December 1, 2010; and February 1, 2011 (the “Agreement”); WHEREAS, on August 29, 2014, the Funds will offer a new share class (Class R-2E) that will be available to employer-sponsored retirement plans, including the Plans; and WHEREAS, the parties desire to amend the Agreement to include Class R-2E and certain other administrative changes; NOW, THEREFORE, in consideration of the premises and mutual covenants hereinafter contained, the parties hereby agree as follows: 1.
